DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on November 17, 2020 has been entered. The claims pending in this application are claims 1-33 wherein claims 16-23 and 27-33 have been withdrawn due to the restriction requirement mailed on February 25, 2020. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on November 17, 2020. Claims 1-15 and 24-26 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: “a R-S-V-A-a” should be “a”. 
Claim 9 is objected to because of the following informalities: “comprised of” in line 7 should be “comprising”. Note that applicant has not addressed this issue in the response. 
Claim 15 is objected to because of the following informalities: “comprised of” in line 1 should be “comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Scope of Enablement 
Claims 1-15 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for separately quantitating a first retrotransposon interspersed element within the sample and a second retrotransposon interspersed element within the sample recited in claim 1 using a real-time polymerase chain reaction system comprising a taqman probe specifically hybridizing to the first retrotransposon interspersed element and a taqman probe specifically hybridizing to the second retrotransposon interspersed element in the presence of a DNA polymerase having a 5’ to 3’ exonuclease activity, does not reasonably provide enablement for detecting total human DNA in a sample using the methods recited in claims 1-15 and 24-26. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a process for detecting total human DNA in a sample. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims 1-15 and 24-26 encompass a process for detecting total human DNA in a sample, the process comprising the steps of: providing a sample containing human DNA; separately 
reaction system, the first retrotransposon interspersed element being an Alu element found in the human genome, the second retrotransposon interspersed element being a SINE VNTR-Alu element named as a combination of Short interspersed elements, variable number of tandem repeats and Alu from a retinitis pigmentosa (RP) gene that is found in the human genome, the real-time polymerase chain reaction system providing formation of a first amplicon and a second amplicon corresponding to the first and second retrotransposon interspersed elements, respectively, providing a first probe comprising a first moiety capable of fluorescence at a first wavelength and a first quencher capable of quenching the first moiety fluorescence, the first probe being targeted to a first retrotransposon interspersed element, providing a second probe comprising a second moiety capable of fluorescence at a second wavelength and a second quencher capable of quenching the second moiety fluorescence, the second probe being targeted to a second retrotransposon interspersed element, the formation of the first amplicon and the formation of the second amplicon being each reported by a growth in a corresponding indicating fluorescent signal; and detecting the Alu element and the SINE-VNTR-Alu element by monitoring the corresponding indicating fluorescent signals; and quantitating total DNA in the sample using the log linear relationship between threshold cycle (Ct) and a DNA concentration. 

Working Examples
The specification provides 14 working examples (see pages 24-37) for (1) Primers and Probes; (2) Number of cycles; (3) Annealing and denaturation times; (4)  Annealing temperature; (5) Primer and probe concentrations; (6) Primer cross reactivity; (7) Multiplex Sensitivity; (8) Accuracy, Precision, Sensitivity and Linearity of DNA Determinations; (9)  Concordance and Reproducibility; (10) Effects of Inhibition;  (11) Effects of Degradation on the Determination of DNA; (12) Species Specificity; (13) Four target system (Yb8, SVA, Y deletion, and IPC); and (14) Multiplex Reaction. However, the specification provides no working example for detecting total human DNA in a sample using the methods recited in claims 1-15 and 24-26.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides 14 working examples (see pages 24-37) for (1) Primers and Probes; (2) Number of cycles; (3) Annealing and denaturation times; (4)  Annealing temperature; (5) Primer and probe concentrations; (6) Primer cross reactivity; (7) Multiplex Sensitivity; (8) Accuracy, Precision, Sensitivity and Linearity of DNA Determinations; (9)  Concordance and Reproducibility; (10) Effects of Inhibition;  (11) Effects of Degradation on the Determination of DNA; (12) Species Specificity; (13) Four target system (Yb8, SVA, Y deletion, and IPC); and (14) Multiplex Reaction, the specification does not provide a guidance to show that total human DNA in a sample can be detected using the methods recited in claims 1-15 and 24-26. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to detect total human DNA in a sample using the methods recited in claims 1-15 and 24-26.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether total human DNA in a sample can be detected using the methods recited in claims 1-15 and 24-26.
First, since the specification shows that “[T]he method for quantifying the extent of degradation of a human DNA sample relies on the fact that the integrity of the longer insertion sequences will be disrupted at a faster pace than will the integrity of the shorter insertion sequences as the DNA sample degrades in the environment”, “[A] quantification system used for forensic DNA samples must not react to non-primate DNA, as the STR systems commonly used in crime laboratories are only reactive to human and primate DNA. Three primates, seven non-primate mammals, and five prokaryotic species were analyzed using the InnoQuant Quantification KitTM, the analyses including Yb8, SVA and the 172 bp IPC target. DNA purified from two species of dogs, two cats, deer, rat, mouse, mosquito, chicken, green monkey, chimpanzee, orangutan, Escherichia coli, Ralstonia eutropha, Rhodococcus rubber, yeast, and Staphylococcus aureus were run in duplicate. The DNA samples were at 5 ng/µl. A sample was considered ‘reactive’ if >1 pg/µl of DNA was detected with the process of the present invention using a human DNA standard curve”, and “[O]f the species tested, only higher primate samples were reactive (FIG. 14). Cross reactivity of non-human primate species with the commonly used STR systems has been previously demonstrated. These results demonstrate that the process of the present invention is adequately species-specific for forensic use and does not yield quantitative results with non-primate samples” (see paragraphs [0063], [0073], [0107], and [0108] of US 2018/0230525 A1, which is US publication of this instant case), the specification clearly indicates that SVA element and Alu element of a primate such as a chimpanzee can be amplified if the sample in claim 1 is contaminated with DNA from a primate such as a chimpanzee. It is known that forensic samples are often contaminated with nonhuman DNA, Alu elements are found in both human and nonhuman primates, “[B]ackground amplification was detected in P. paniscus (pygmy chimpanzee), the nonhuman primate most closely related to humans, following 31 cycles of PCR and was detected in other species in trace amounts following 36 cycles of PCR using an equivalent amount of DNA template (2 ng) (Fig. 4B). This demonstrates that the intra-Yb8 assay is human specific to 0.01 ng and specific to only humans and pygmy chimpanzees to 0.001 ng (1 pg) when evaluating mixed DNA samples” (see pages 123 and 125, left column and Figures 4A and 4B from Walk et al., Analytical Biochemistry, 315, 122-128, 2003), and “[A] phylogenetic analysis of the elements resulted in the recovery of six subfamilies that were named SVA_A to SVA_F. The composition, age and genomic distribution of the subfamilies have been examined. Subfamily age estimates based upon nucleotide divergence indicate that the expansion of four SVA subfamilies (SVA_A, SVA_B, SVA_C and SVA_D) began before the divergence of human, chimpanzee and gorilla, while subfamilies SVA_E and SVA_F are restricted to the human lineage” (see abstract from Wang et al., 354, 994-1007, 2005). Since the claims do not require that the real-time polymerase chain reaction system contains primers which only specifically hybridize to human specific Alu element and human specific SVA element, if the sample is a forensic sample and also contains DNA from a nonhuman primate such as chimpanzee, the primers in the real-time polymerase chain reaction system do not specifically hybridize to human specific Alu element and human specific SVA element, the primers in the real-time polymerase chain reaction system can hybridize to Alu element and SVA element from DNA from a nonhuman primate such as chimpanzee so that the skilled artisan cannot differentiate a PCR product amplified from human DNA and a PCR product amplified from DNA from a nonhuman primate such as chimpanzee in the sample and total human DNA in the sample cannot be detected and total DNA in the sample cannot be quantitated using the log linear relationship between threshold cycle (Ct) and a DNA concentration as recited in claim 1 and an extent of degradation of the human DNA in the sample cannot be assessed based on relative amounts of the first retrotransposon interspersed element and the second retrotransposon interspersed element as provided by the quantitating step and detected by the detecting step as recited in claim 15. 
Second, since the specification shows that “[I]n certain embodiments, the process of the invention may further comprise the steps of providing a first probe comprising a first moiety capable of fluorescence at a first diagnostic wavelength and a first quencher capable of quenching the first moiety fluorescence, the first probe being targeted to a first retrotransposon interspersed element, providing a second probe comprising a second moiety capable of fluorescence at a second diagnostic wavelength and a second quencher capable of quenching the second moiety fluorescence, the second probe being targeted to a second retrotransposon interspersed element, providing at least one primer that is useful in the real-time polymerase chain reaction system, the system being capable of amplification of a DNA sample, providing a Taq polymerase enzyme capable of catalyzing the formation of a nucleic acid sequence that is complimentary to one present in the sample, the polymerase enzyme being capable both of cleaving the first probe to separate the first fluorescent moiety from the first quencher and of cleaving the second probe to separate the second fluorescent moiety from the second quencher, treating the sample with the first probe and the second probe, amplifying the sample using the at least one primer and the Taq polymerase enzyme by means of the real-time polymerase chain reaction system, the real time polymerase chain reaction system including a plurality of polymerase chain reaction cycles, illuminating the sample during each real time polymerase chain reaction cycle using an excitation source capable of inducing fluorescence in both the first moiety and the second moiety, measuring the fluorescence emitted from the first moiety and the fluorescence emitted from the second moiety for each real time polymerase chain reaction cycle, determining a threshold cycle number for the first retrotransposon interspersed element and the second retrotransposon interspersed element, and comparing the determined threshold cycle numbers with standard curves for each of the first retrotransposon interspersed element and the second retrotransposon interspersed element to determine a concentration for each of the first retrotransposon interspersed element and the second retrotransposon interspersed element within the sample. When the DNA is degraded due to exposure to the environment, the amount of available longer target sequence for amplification will be less than for a shorter target sequence, hence the ratio of quantities of the longer fragment to the shorter fragment in a given DNA sample is diagnostic of the extent of DNA degradation. In the case of DNA which is not degraded or minimally degraded, the ratio of the two target amounts in the sample will be close to one” and “[T]he method for quantifying the extent of degradation of a human DNA sample relies on the fact that the integrity of the longer insertion sequences will be disrupted at a faster pace than will the integrity of the shorter insertion sequences as the DNA sample degrades in the environment. As the polymerization of the PCR reaction proceeds and the two TaqMan fluorescent probes are cleaved, the respective fluorescent signals are monitored during each PCR cycle, and a threshold cycle, the cycle upon which the signal is first detectable, is determined for each target. Using the log linear relationship between threshold cycle and DNA concentration, a concentration for each target sequence may be determined, and the concentration ratio of the respective target sequences in the DNA sample may be determined. This ratio will be an indication of the extent of degradation of the sample” (see paragraphs [0022] and [0073] of US 2018/0230525 A1, which is US publication of this instant case), the specification clearly indicates that the first fluorescent probe and the second fluorescent probe are two TaqMan fluorescent probes which are not required in claim 1. It is known that “[T]he TaqMan probe principle relies on the 5’–3’ exonuclease activity of Taq polymerase to cleave a dual-labeled probe during hybridization to the complementary target sequence and fluorophore-based detection”, [T]aqMan probes consist of a fluorophore covalently attached to the 5’-end of the 
oligonucleotide probe and a quencher at the 3’-end.[4] Several different fluorophores (e.g. 6-carboxyfluorescein, acronym: FAM, or tetrachlorofluorescein, acronym: TET) and 
quenchers (e.g. tetramethylrhodamine, acronym: TAMRA) are available.[5] The quencher molecule quenches the fluorescence emitted by the fluorophore when excited by the cycler’s light source via Förster resonance energy transfer (FRET).[6] As long as the fluorophore and the quencher are in proximity, quenching inhibits any fluorescence signals. TaqMan probes are designed such that they anneal within a DNA region amplified by a specific set of primers” and 
“[A]s the Taq polymerase extends the primer and synthesizes the nascent strand (again, on a single-strand template, but in the direction opposite to that shown in the diagram, i.e. from 3’ to 5’ of the complementary strand), the 5’ to 3’ exonuclease activity of the Taq polymerase degrades the probe that has annealed to the template. Degradation of the probe releases the fluorophore from it and breaks the proximity to the quencher, thus relieving the quenching effect and allowing fluorescence of the fluorophore. Hence, fluorescence detected in the quantitative PCR thermal cycler is directly proportional to the fluorophore released and the amount of DNA template present in the PCR” (see “TaqMan” from Wikipedia), multiple real-time PCR requires multiple TaqMan probes labeled with different fluorescent dyes (see BioTechniques, 46, 519-524, 2009) and not all DNA polymerases has 5’–3’ exonuclease activity (see “DNA Polymerase Selection Chart” from New England Biolabs, Inc.). Since claim 1 does not require that real-time polymerase chain reaction is performed in the presence of a DNA polymerase having a 5’ to 3’ exonuclease activity and two different TaqMan probes, when the fluorescence of the first moiety in the first fluorescent probe and the fluorescence of the second moiety in the second fluorescent probe is quenched by the second quencher, it is unclear how each of the formation of the first amplicon and the formation of the second amplicon can be reported by a growth in a corresponding indicating fluorescent signal and how each of the Alu element and the SVA element can be detected by monitoring the corresponding indicating fluorescent signals as recited in claim 1 such that an extent of degradation of the human DNA in the sample cannot be assessed based on relative amounts of the first retrotransposon interspersed element and the second retrotransposon interspersed element as provided by the quantitating step and detected by the detecting step as recited in claim 15. Furthermore, since claim 1 does not indicate how to differentiate a fluorescence from the first moiety and a fluorescence from the second moiety, it is unclear how each of the Alu element and the SVA element can be detected by monitoring the corresponding indicating fluorescent signals. 
Third, since claim 9 does not indicate where the probe capable of fluorescent in the third amplicon comes from, it is unclear how the formation of the third amplicon can be reported by a growth in the corresponding probe fluorescent signal such that the male specific DNA sequence cannot be detected by monitoring the corresponding fluorescent signal. Furthermore, since claim 10 does not indicate how to quantitate a female specific DNA sequence within the sample, it is unclear how an extent of admixture of male and female human DNA in the sample can be assessed. 
Fourth, since claim 13 does not indicate that the amplicon contains a florescent label of the fluorescent probe for the internal positive control or how the formation of the amplicon is correlated with a fluorescence of the fluorescent probe for the internal positive control, it is unclear how the formation of the amplicon can be reported by a growth in a corresponding indicating fluorescent signal and how the internal positive control can be detected by means of monitoring the corresponding indicating fluorescent signal. Furthermore, since claim 13 does not require to compare the quantity of the internal positive control in the sample in the presence of an inhibitor with the quantity of the internal positive control in a sample in the absence of the inhibitor, it is unclear how an extent to which the process is affected by an inhibitor in the sample can be assessed. 
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether total human DNA in a sample can be detected using the methods recited in claims 1-15 and 24-26.
Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
	In page 12, fifth paragraph bridging to page 13, sixth paragraph of applicant’s remarks, applicant argues that “[T]he office generally questions the specification’s teachings regarding quantifying total DNA in a human sample. The office, for example, notes on page 8 of the office action that the specification does not provide any working examples showing the calculation of total DNA of the human sample. Applicant here provides Exhibit 1 which shows an example calculation of total human DNA in a sample according to the method of claim 1 using the data included in the specification as filed. Applicant notes that the calculation of total human DNA in a sample is the same as that described, for example, in paragraph [0073] of the specification as filed for quantifying the extent of degradation of a human DNA sample. As demonstrated in Exhibit 1, using the data of the specification, calculation of total DNA of a human sample is accomplished by methods described in the specification. The office further questions whether human DNA and nonhuman DNA are sufficiently distinguished by the claimed methods. Applicant traverses and notes as follows. In Figure 14 the qPCR amplification results of three primates, six non-primate mammals, two nonmammalian species, and five prokaryotic species are shown. Of the species tested, only higher primate samples produced a true amplification signal with the short target, the long target, or both. Cross reactivity of non-human primate species with the commonly used STR systems has been previously demonstrated [see B. Budowle, J. Smith, T. Moretti, J. DiZinno, DNA Typing Protocols: Molecular Biology and Forensic Analysis, Eaton Publishing, Natick, 2000, pp. 41-42, and P.M. Vallone, M.C. Kline, D.L. Duewer, A.E. Decker, J.W. Redman, J.C. Travis, M.V. Smith, J.M. Butler, Development and usage of a NIST standard reference material for real time PCR guantitation of human DNA, Forensic Sci. Int. Genet. Suppl. Ser. 1 (2008) 80-82], An extremely low level of cross-amplification has been observed for some mobile element based genetic systems because of the ubiquitous nature of 7SL- and tRNA-related SINE families. However, this factor does not interfere with the assay used for human DNA [See M.K. Konkel, J.A. Walker, M.A. Batzer, LINEs and SINEs of primate evolution, Evolut. Anthropol. 19 (2010) 236-249]]. These results demonstrate that the claimed method is species-specific for forensic use and does not yield quantitative results with non-primate samples. See also Exhibit 1. The office further questions in claims 1, 9, and 13, the lack of mention of a fluorescent probe for quantifying growth in a corresponding fluorescent signal despite the fact that the claims each mention 
quantifying growth of a fluorescent signal as the method of quantification. Applicants note that claims 1, 9, 13, and 15 are currently amended to address this rejection”. 
	The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection.
First, it is known that forensic samples are often contaminated with nonhuman DNA, Alu elements are found in both human and nonhuman primates, “[B]ackground amplification was detected in P. paniscus (pygmy chimpanzee), the nonhuman primate most closely related to humans, following 31 cycles of PCR and was detected in other species in trace amounts following 36 cycles of PCR using an equivalent amount of DNA template (2 ng) (Fig. 4B). This demonstrates that the intra-Yb8 assay is human specific to 0.01 ng and specific to only humans and pygmy chimpanzees to 0.001 ng (1 pg) when evaluating mixed DNA samples” (see pages 123 and 125, left column and Figures 4A and 4B from Walk et al., Analytical Biochemistry, 315, 122-128, 2003), and “[A] phylogenetic analysis of the elements resulted in the recovery of six subfamilies that were named SVA_A to SVA_F. The composition, age and genomic distribution of the subfamilies have been examined. Subfamily age estimates based upon nucleotide divergence indicate that the expansion of four SVA subfamilies (SVA_A, SVA_B, SVA_C and SVA_D) began before the divergence of human, chimpanzee and gorilla, while subfamilies SVA_E and SVA_F are restricted to the human lineage” (see abstract from Wang et al., 354, 994-1007, 2005). Since the claims do not require that the real-time polymerase chain reaction system contains primers which only specifically hybridize to human specific Alu element and human specific SVA element, if the sample is a forensic sample and also contains DNA from a nonhuman primate such as chimpanzee, the primers in the real-time polymerase chain reaction system do not specifically hybridize to human specific Alu element and human specific SVA element, the primers in the real-time polymerase chain reaction system can hybridize to Alu element and SVA element from DNA from a nonhuman primate such as chimpanzee so that the skilled artisan cannot differentiate a PCR product amplified from human DNA and a PCR product amplified from DNA from a nonhuman primate such as chimpanzee in the sample and total human DNA in the sample cannot be detected and total DNA in the sample cannot be quantitated using the log linear relationship between threshold cycle (Ct) and a DNA concentration as recited in claim 1 and an extent of degradation of the human DNA in the sample cannot be assessed based on relative amounts of the first retrotransposon interspersed element and the second retrotransposon interspersed element as provided by the quantitating step and detected by the detecting step as recited in claim 15. 
Second, it is known that “[T]he TaqMan probe principle relies on the 5’–3’ exonuclease activity of Taq polymerase to cleave a dual-labeled probe during hybridization to the complementary target sequence and fluorophore-based detection”, [T]aqMan probes consist of a fluorophore covalently attached to the 5’-end of the oligonucleotide probe and a quencher at the 3’-end.[4] Several different fluorophores (e.g. 6-carboxyfluorescein, acronym: FAM, or tetrachlorofluorescein, acronym: TET) and quenchers (e.g. tetramethylrhodamine, acronym: TAMRA) are available.[5] The quencher molecule quenches the fluorescence emitted by the fluorophore when excited by the cycler’s light source via Förster resonance energy transfer 
(FRET).[6] As long as the fluorophore and the quencher are in proximity, quenching inhibits any fluorescence signals. TaqMan probes are designed such that they anneal within a DNA region amplified by a specific set of primers” and “[A]s the Taq polymerase extends the primer and synthesizes the nascent strand (again, on a single-strand template, but in the direction opposite to that shown in the diagram, i.e. from 3’ to 5’ of the complementary strand), the 5’ to 3’
exonuclease activity of the Taq polymerase degrades the probe that has annealed to the template. Degradation of the probe releases the fluorophore from it and breaks the proximity to the quencher, thus relieving the quenching effect and allowing fluorescence of the fluorophore. Hence, fluorescence detected in the quantitative PCR thermal cycler is directly proportional to the fluorophore released and the amount of DNA template present in the PCR” (see “TaqMan” from Wikipedia), multiple real-time PCR requires multiple TaqMan probes labeled with different fluorescent dyes (see BioTechniques, 46, 519-524, 2009) and not all DNA polymerases has 5’–3’ exonuclease activity (see “DNA Polymerase Selection Chart” from New England Biolabs, Inc.). Since claim 1 does not require that real-time polymerase chain reaction is performed in the presence of a DNA polymerase having a 5’ to 3’ exonuclease activity and two different TaqMan probes, when the fluorescence of the first moiety in the first fluorescent probe and the fluorescence of the second moiety in the second fluorescent probe is quenched by the second quencher, it is unclear how each of the formation of the first amplicon and the formation of the second amplicon can be reported by a growth in a corresponding indicating fluorescent signal and how each of the Alu element and the SVA element can be detected by monitoring the corresponding indicating fluorescent signals as recited in claim 1 such that an extent of 
degradation of the human DNA in the sample cannot be assessed based on relative amounts of the first retrotransposon interspersed element and the second retrotransposon interspersed element as provided by the quantitating step and detected by the detecting step as recited in claim 15. Furthermore, since claim 1 does not indicate how to differentiate a fluorescence from the first moiety and a fluorescence from the second moiety, it is unclear how each of the Alu element and the SVA element can be detected by monitoring the corresponding indicating fluorescent signals. 
Third, since claim 9 does not indicate where the probe capable of fluorescent in the third amplicon comes from, it is unclear how the formation of the third amplicon can be reported by a growth in the corresponding probe fluorescent signal such that the male specific DNA sequence cannot be detected by monitoring the corresponding fluorescent signal. Furthermore, since claim 10 does not indicate how to quantitate a female specific DNA sequence within the sample, it is unclear how an extent of admixture of male and female human DNA in the sample can be assessed. 
Fourth, since claim 13 does not indicate that the amplicon contains a florescent label of the fluorescent probe for the internal positive control or how the formation of the amplicon is correlated with a fluorescence of the fluorescent probe for the internal positive control, it is unclear how the formation of the amplicon can be reported by a growth in a corresponding indicating fluorescent signal and how the internal positive control can be detected by monitoring the corresponding indicating fluorescent signal. Furthermore, since claim 13 does not require to compare the quantity of the internal positive control in the sample in the presence of an inhibitor with the quantity of the internal positive control in a sample in the absence of the inhibitor, it is unclear how an extent to which the process is affected by an inhibitor in the sample can be assessed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first moiety fluorescence” and “the second moiety fluorescence” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there are no phrase “a first moiety fluorescence” before “the first moiety fluorescence” and no phrase “a second moiety fluorescence” before “the second moiety fluorescence”. Please clarify. 
Claim 1 is rejected as vague and indefinite. Since the claim does not require to add the first fluorescent probe and the second fluorescent probe into the real-time polymerase chain 
reaction system, if the first fluorescent probe and the second fluorescent probe are not added into the real-time polymerase chain reaction system, it is unclear why the formation of the first amplicon and the formation of the second amplicon can each reported by a growth in a corresponding indicating fluorescent signal. Please clarify. 
Claim 1 recites the limitation “the corresponding indicating fluorescent signals” in the detecting step of the claim.   There is insufficient antecedent basis for this limitation in the claim because quantitating step only contains the phrase “a corresponding indicating fluorescent signal” (singular not plural). Note that applicant has not addressed this issue in the response. Please clarify. 
Claim 9 is rejected as vague and indefinite. Since claim 9 does not indicate where the probe capable of fluorescent in the third amplicon comes from, it is unclear why the formation of the third amplicon can be reported by a growth in the corresponding probe fluorescent signal such that the male specific DNA sequence cannot be detected by monitoring the corresponding fluorescent signal. Please clarify. 
Claim 13 is rejected as vague and indefinite. Since claim 13 does not indicate that the amplicon contains a florescent label of the fluorescent probe for the internal positive control or how the formation of the amplicon is correlated with a fluorescence of the fluorescent probe for the internal positive control, it is unclear why the formation of the amplicon can be reported by a growth in a corresponding indicating fluorescent signal and how the internal positive control can be detected by monitoring the corresponding indicating fluorescent signal. Furthermore, since claim 13 does not require to compare the quantity of the internal positive control in the sample in the presence of an inhibitor with the quantity of the internal positive control in a sample in the absence of the inhibitor, it is unclear why an extent to which the process is affected by an inhibitor in the sample can be assessed. Please clarify. 
Claim 26 recites the limitation “the respective corresponding indicating fluorescent signals” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “respective corresponding indicating fluorescent signals” in claim 1. Note that applicant has not addressed this issue in the response. Please clarify. 
Claim 26 is rejected as vague and indefinite because it is unclear what is the relationship among a first moiety capable of fluorescence at a first wavelength in claim 1, a second moiety capable of fluorescence at a second wavelength in claim 1, and a fluorescent dye that binds specifically to double-stranded DNA in claim 26, what is the relationship among a first fluorescent probe in claim 1, a second fluorescent probe in claim 1, and a probe that includes a quencher capable of quenching fluorescence of the fluorescent dye in claim 26, and what is the relationship among a first fluorescent probe in claim 1, a second fluorescent probe in claim 1, and a hairpin configuration in claim 26. Please clarify. 

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	 No claim is allowed. 
18.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 29, 2021